DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
	On page 8-9 of the amendment, Applicant argued that there is no disclosure anywhere in VUNIC regarding using a user interface to flag a frame or an incident during replay of a first video stream and that the VUNIC process is simply not achieved with the intervention of a user interface.
	However, the Examiner respectfully disagrees. Paragraph 0069 of VUNIC teaches “an end-user's mobile device, such as a cellular telephone, contains a WAP browser. The WAP browser enables the end-user to access a menu-page, shown in FIG. 6. An image corresponding to an event-segment is shown along with metadata describing the event-segment. Clicking or enabling the pictured event-segments thus scrolling down, the end-user scrolls down to access event-segments that occurred earlier in time. In alternative embodiments, event-segments can be arranged according to different criteria. By way of an example, and without intending to limit the scope of the claims, event-segments can be arranged to show all home-runs first, followed by all strike-outs, followed by other pre-selected preferences for specific event-segments. Alternatively, all event-segments corresponding to a specific player or musician or song or race-car can be displayed first. In alternate embodiments, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment. By way of an example, and without intending to limit the scope of the claims, an end-user's WAP-enabled device prompts an end-user to select an event-segment. Turning back to FIG. 6, the end-user selects the second video-segment, in which the information indicates that "M Aviles homered to left." Following this selection, the end-user's device is prompted to select from a plurality of camera views that captured the homerun hit by M Aviles at the same time. Initially, the video-feed will comprise a plurality of camera-feeds capturing video-content of the baseball game from different angles and/or perspectives. Although only one camera angle may be shown on television at one time, as broadcast by the particular television network and/or station broadcasting the baseball game, the end-user's device is enabled to select from a plurality of video-feeds capturing the same homerun,” emphasis added.  It is clear from said paragraph, see the underlined lines, 
	On page 9 of the amendment, Applicant argued that time interval of Notea is between two consecutive frames and not frames occurring in two different recordings.
	However, the Examiner respectfully disagrees.  Notea solves the problem indicated in paragraph 0006, which is display of a series of streaming video images from a multiple set of cameras on a continuous display window; in addition, paragraph 0021 teaches that the proposed method and system provides an "Entire-View" format view that is constructed from the multiple video images each obtained by a respective camera and displayed as a continuum on a single display device in such a manner that the director managing the recording and transmission session only has to visually The Selection-Indicator frame allows the user to pick and display at least one view-point received from a plurality of cameras. The Selection-Indicator is freely movable within the "Entire-View" display, using the input device. Selection-Indicator frame represents the current viewpoint and angle offered for transmission and is referred to as a "virtual camera"; in addition, paragraph 0026 teaches that the Entire-View 102 is a sub-window containing the either multiple video images obtained by the plurality of image-acquiring device 10 of FIG. 1 after processing, or stored multiple video images after processing…The selected portion of frame 102 represents a visual segment of the action-space, which is represented by the Entire-View 102…The displayed segment of Entire-View 102 in Specified-View frame 104 corresponds to that limited part of the video images displayed in Entire-View 102 which is bounded by a graphical shape such as but not limited to a square, or a cone, and referred to as a VPAS 106. VPAS 106 functions as a "virtual camera" indicator, where the action space observed by the "virtual camera" is a part of Entire-View 102, and the video image corresponding to the "virtual camera" is displayed in Specified-View frame 104…The video images within the Specified-View frame 104 are continuously displayed along a time-code and correspond to the respective video images enclosed by VPAS 106 on Entire-View 102…Frame 116 illustrates graphically the physical location of the image-acquiring device 10 of FIG. 1 within and around the action space observed. In addition to the indication regarding the locations of the image-acquiring devices 10, the postulated field of view of the  Frame 116 can also assist the director to make important directorial decision on-the-fly such as rapidly deciding which point of view is the optimal angle for capturing an action at a certain point in time. Furthermore, paragraph 0004 discloses sequential image broadcasting from a plurality of video cameras observing an action scene, has been revealed and paragraph 0013 that a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user.  Therefore, it is clear from the cited potions of the paragraphs that the Entire-View 102 of Notea contains consecutive or sequential images from different cameras 10 with different viewpoints and angles, referred to as VPAS 106, see fig. 4, which means that the time code-interval defined by defined as the time elapsing between each two consecutive time-codes means that said consecutive time-codes are related to consecutive frames displayed in the Entire-View 102 each from a different camera with a different viewpoint and angle.  Therefore, Notea teaches time interval between two frames occurring in two different recordings. 
On page 10 of the amendment, Applicant argued that the Office Action does not even attempt to articulate specifically how the combination would be achieved and what it would look like. In addition, the Office Action fails to give even a hint as to why one of ordinary skill in the art would be motivated to combine VUNIC and Notea to arrive at the limitation “determining a time difference between a frame capture time of the flagged frame and a frame capture time of the frame with the image of the second incident” of Claim 24.
KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. VUNIC already teaches a frame capture time of a flagged frame and a frame capture time of a frame with the image of a second incident (see the rejection below). Notea, which is in the same field of endeavor, teaches the determination of a time difference between two frame times, a frame time of a flagged frame and a frame time of a frame with the image of a second incident.  Therefore, when combining VUNIC and Notea, the determination of a time difference between two frame times can be applied using the frame capture time of VUNIC.  Hence, the combination is obvious for a person skilled in the art and will yield a predictable result of determining a time difference between two frame capture times. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions."  In this case, the first element is the frame capture times taught by VUNIC, and the second element is the determination of a time difference between two frame times.  Their combination does not show any improvement or generate anything beyond what is already known, which is calculating a time difference between two frame times (taught by Notea) and said two frame times  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
	   
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

7.	Claims 24-27, 29-31, 38, and 40-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VUNIC (US 2010/0123830) in view of Notea et al. (US 2004/0239763) hereinafter “Notea”.
As per Claim 24, VUNIC discloses a method…the method comprising:
replaying at least a portion of a first video recording recorded by a first camera that includes a frame with an image of the first incident captured by the first camera; displaying the at least a portion of the first video recording that includes the frame with the image of the first incident (para. 0002 and 0024; fig. 6).
flagging the frame with the image of the first incident by generating a signal with a user interface after the frame with the image of the first incident is displayed (para. 0069);
after the signal is generated, replying at least a portion of a second video recording recorded by a second camera that includes a frame with an image of the second incident captured by the second camera; displaying the at least a portion, of the second recording, that includes the image of the second incident (para. 0069, different camera views of the same event-segment can be displayed on the end-user's device for selection either before or after an end-user selects to display a particular event-segment. By way of an example, 
…a frame capture time of the flagged frame, in the first video recording, and a frame capture time of the frame, in the second video recording, with the image of the second incident (para. 0025, One or more event-triggers are therefore used to determine if they are indicative of an event-segment. If so, the time of the event-segment--in the foregoing example, the batter hitting a homerun--is recorded; para. 0026, upon detection of one or more event-triggers, the time of the event-triggers is recorded); 
However, VUNIC does not explicitly disclose determining a measure of a time interval between a frame…time of the flagged frame and a frame…time of the frame with the image of the second incident; and displaying the measure of the time interval. 
In the same field of endeavor, Notea discloses determining a measure of a time interval between a frame…time of the flagged frame and a frame…time of the frame with the image of the second incident (fig. 5A; para. 0028 lines 1-28, processing unit 80 computes time-code interval, which is time between two consecutive frames time-codes; para. 0013, a time code interval is determined between an image displayed and a selected image from all image sources associated with the view point and angle selected by the user); and displaying the measure of the time interval (para. 0026, sub-window 112 is operative in displaying a time counter referred to as the time-code 112. The time-code 112 can indicate a user predetermined time or any other time code or number. The 
Both VUNIC and Notea are in the same field of endeavor and teach all the claimed elements.  Therefore, it would have been obvious for one having skill in the art at the time of invention to combine the teachings in VUNIC and Notea using known techniques to yield predictable results.
As per claim 25, Notea discloses showing a measure of the time interval using an indicator selected from the group consisting of a digital display configured to show the time interval in units of time, a light that is configured to be illuminated at an intensity that is proportional to the magnitude of the time interval, and an audible indicator that is configured to generate a sound with a pitch that is proportional to the magnitude of the time interval (the sub-window 112 display time data in digital format, which is part of the claimed group).
As per claim 26, VUNIC discloses wherein the first incident and the second incident occur in a single event (para. 0068). 
As per claim 27, VUNIC discloses wherein the single event is a football game (para. 0011), the first incident is a player being fumbling a ball, and the second incident is the player being down by contact (para. 0045).
As per claim 29, VUNIC discloses wherein the first incident is not captured in any frame of the second recording and the second incident is not captured in any frame of the first recording (para. 0012 and 0013, each video-feed comprises video content that captured the live-action event).
claim 30, VUNIC discloses wherein the first incident and the second incident occur in a football game (para. 0011) and the first incident is a ball-carrier being down by contact as a result of a tackle by a defensive player and the second incident is the ball-carrier fumbling the ball as a result of the tackle (para. 0045).
As per claim 31, VUNIC discloses wherein the at least a portion of the first video recording and the at least a portion, of the second recording are displayed on a single video display unit and the measure of the time interval is also exhibited on the single video display unit (Para. 0069, an end-user's mobile device, such as a cellular telephone, contains a WAP browser. The WAP browser enables the end-user to access a menu-page, shown in FIG. 6).
	As per claims 38 and 40, arguments analogous to those applied for claim 24 are applicable for claims 38 and 40.
As per claim 41, arguments analogous to those applied for claim 30 are applicable for claim 41.
As per claim 42, VUNIC discloses indicating whether the first incident occurred before the second incident or the second incident occurred before the first incident (para. 0069, the most recent event-segments are at the top of the list, and by scrolling down, the end-user scrolls down to access event-segments that occurred earlier in time).
As per claims 43-45, arguments analogous to those applied for claims 24 and 29 are applicable for claims 43-45.
As per claims 46-47, arguments analogous to those applied for claim 24 are applicable for claims 46-47.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2482